Citation Nr: 0716587	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-27 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness primarily manifested by signs or symptoms involving 
sleep disturbances.

2.  Entitlement to service connection for residuals of 
sarcoidosis, to include pulmonary fibrosis.

3.  Entitlement to service connection for an undiagnosed 
illness primarily manifested by signs or symptoms involving 
the respiratory system (upper or lower).

4.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to July 
1992, and served in Southwest Asia from December 20, 1990 to 
May 1, 1991.  He also had an unverified period of active 
service in the Army Reserves following his discharge.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

The issue of entitlement to service connection for an 
undiagnosed illness primarily manifested by signs or symptoms 
involving the respiratory system (upper or lower) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's sleep disturbances have been linked to 
nocturnal cough, congestion, and bronchospasm, and are not 
the result of an undiagnosed illness.

2.  The veteran's pulmonary sarcoidosis is not etiologically 
related to active service.  

3.  The veteran's low back disorder is not etiologically 
related to active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for an undiagnosed 
illness primarily manifested by signs or symptoms involving 
sleep disturbances have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

2.  The criteria for service connection for residuals of 
sarcoidosis, to include pulmonary fibrosis, have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran contends that his low back problems began during 
active service.  He reports injuring his back during a field 
exercise in 1982 or 1983 while lifting a mobile kitchen 
trailer (MKT).  The veteran indicates that he continued to 
complain about back problems throughout the remainder of his 
time on active duty but that the military doctors refused to 
treat him properly.  He asserts that he had to undergo back 
surgery as a result of this injury.  See March 2002 notice of 
disagreement (NOD); VA Forms 21-4138 dated May 2002 and 
August 2004.  The veteran also asserts that x-rays taken in 
October 1985 showed his injury to be spina bifida occulta S-
1.  See September 2003 VA Form 9.  

The veteran's service medical records reveal that he 
complained of low back pain in February 1983 after lifting a 
trailer in the field.  He reported being seen out in the 
field and was given medication without effect.  An x-ray of 
the veteran's lumbosacral spine showed a congenital posterior 
spinous fusion defect at S1, otherwise unremarkable 
lumbosacral spine.  An impression of spina bifida occulta, 
S1, was made.  See health record and radiographic report.  
The veteran was seen again in March 1983, at which time he 
indicated that he had a history of chronic and recurrent low 
back pain for several years prior to his entry into service.  
He reported that the current pain began three weeks prior as 
a result of lifting.  An assessment of mechanical low back 
pain was made.  See health record.  The veteran thereafter 
was seen with complaint of low back pain for three years in 
October 1985; an assessment of back pain secondary to spina 
bifida S1 was made.  See screening note of acute medical 
care.  He complained of back pain on two other occasions, see 
November 1985 medical record; December 1988 screening note of 
acute medical care, but denied recurrent back pain during a 
periodic examination.  See April 1989 report of medical 
history.  The veteran again denied recurrent back pain upon 
his enlistment to the Army Reserves.  See September 2000 
report of medical history.  

Post-service medical evidence of record indicates that the 
veteran was seen with complaints of low back pain in August 
1995 and was initially diagnosed with a lumbosacral strain.  
See records from Dr. Shah and Orlando Orthopaedic Center.  A 
Magnetic Resonance Imaging (MRI) of the veteran's lumbosacral 
spine taken in May 1996 revealed large herniated nucleus 
pulposus (right) L5-S1 level with nerve root impingement 
involving right S1 root; disc dehydration L5-S1 level; and 
minimal annular disc bulging L4-L5 level.  See radiology 
record from Florida Hospital.  During a September 1996 visit, 
the veteran reported initially injuring his back in May 1996 
while throwing horseshoes, after which he underwent back 
surgery in June 1996 for herniated nucleus pulposus L5-S1 
with sciatic nerve involvement in the right leg.  He 
indicated that he had recovered without any pain until he 
sustained another injury in August 1996, the result of being 
thrown against a wall at work.  See record from Rehabworks, 
Inc.  None of the post-service evidence indicates that the 
veteran has spina bifida occulta, S1.  

A July 2003 letter from Dr. S.S. Posgai indicates that he 
began treating the veteran in March 2001.  Dr. Posgai 
reported reviewing the veteran's service medical records; he 
opined that the veteran's spina bifida occulta is not causing 
his back pain, and could say almost with certainty that his 
low back pain is related to service, specifically the 
February 1983 injury.  

The veteran underwent a VA compensation and pension (C&P) 
spine examination in January 2005, during which his claims 
folder was reviewed.  X-rays of the veteran's lumbosacral 
spine revealed mild hypertrophic changes along the margins of 
some of the lumbosacral vertebral bodies and facet joints, 
mild narrowing of the L4/L5, and moderate narrowing of the 
L5/S1 disc spaces.  There was no evidence of acute bony 
injury, alignment was maintained and pedicles were intact.  
An impression of mild hypertrophic changes, narrowing of the 
disc spaces from L4 through S1, was made.  The veteran 
reported that he had been having symptoms of back pain since 
his military career, which have progressively worsened.  He 
also reported a progressive return of symptoms after the 1996 
surgery.  The veteran indicated he had daily back pain and 
dull achy pain that radiates down the lower right extremity 
down to his foot.  He also reported episodes of periodic 
numbness to the right leg and foot, which spontaneously 
resolve.  He denied being treated by an orthopedic or 
neurosurgeon, but reported seeing his primary care physician 
on occasion.  

Physical examination revealed that the veteran was able to 
ambulate without an antalgic gait and used no assistive 
devices.  Range of motion testing was limited by the 
veteran's report of discomfort and pain, but the examiner 
indicated that he felt it was due to poor effort.  
Visualization of the veteran's spine demonstrated a well-
healed surgical scar and no significant paraspinal 
tenderness.  An assessment of low back pain with complaints 
of radicular symptoms down the right lower extremity was 
made.  The examiner opined that after reviewing the findings 
on physical examination, the veteran's claims folder, and his 
history, it appeared the veteran may indeed have an 
exacerbation of the symptoms he was experiencing when he had 
surgery performed in 1996.  A review of the medical records, 
specifically records dated March 1983, November 1985, and 
December 1988, all report and document low back pain without 
radicular symptoms, which was treated with conservative 
measures.  The examiner also noted the October 1996 record 
from Dr. Shah in which the veteran was reported to be doing 
satisfactorily from the lumbar spine strain suffered two 
months prior; it also documents that the veteran was playing 
basketball and had been involved in a work altercation during 
which he was thrown against a wall.  The examiner then opined 
that the low back disorder was not aggravated by service 
because at no time during his military career, at least 
according to the reviewed medical records, did the veteran 
have radicular-type symptoms or indications of a herniated 
disk.  The examiner also noted that the medical records also 
document that the veteran's post-service activities could 
have been the inciting incidents for his low back condition.  

The evidence of record does not support the claim for 
entitlement to service connection for a low back disorder.  
The Board acknowledges that there are documented in-service 
incidents involving the veteran's back, to include a 
diagnosis of spina bifida occulta, S1, after x-rays were 
taken.  The veteran, however, denied recurrent back pain on 
two occasions after the problems with his back were 
documented.  See April 1989 and September 2000 reports of 
medical history.  Moreover, the post-service medical evidence 
of record indicates that the veteran did not seek treatment 
for back problems until August 1995, more than three years 
after his separation from service.  In addition, subsequent 
complaints of back pain were related to a May 1996 game of 
horseshoes and an August 1996 work incident during which he 
was thrown against a wall; the veteran did not report 
injuring his back in service.  

The medical opinions of record also do not support the 
veteran's claim for service connection.  Although Dr. Posgai 
reports reviewing the veteran's service medical records, the 
opinion he provided is inconclusive in nature.  See 38 C.F.R. 
§ 3.102 (2006); see also Morris v. West, 13 Vet. App. 94, 97 
(1999).  More specifically, Dr. Posgai opined that he could 
say almost with certainty that the veteran's low back pain is 
related to service, specifically the February 1983 injury.  
See July 2003 letter (emphasis added).  As this statement was 
premised by an inconclusive statement regarding the 
possibility that the veteran's low back condition was related 
to an in-service incident rather than a definite opinion, it 
cannot be afforded any probative value.  The VA examiner, on 
the other hand, conclusively found that the veteran's low 
back disorder was not aggravated by service because none of 
the service medical records revealed that he had any 
radicular-type symptoms or indications of a herniated disk.  
The examiner also hinted that post-service incidents could 
have caused his low back condition.  In the absence of a 
medical opinion definitely establishing a link between the 
veteran's low back disorder and service, service connection 
must be denied.  

The veteran also contends that his diagnosed pulmonary 
sarcoidosis is the result of exposure to chemicals and 
burning oil during the Persian Gulf War.  See July 2001 and 
November 2001 VA Forms 21-526; December 2001 and May 2002 VA 
Forms 21-4138; September 2003 VA Form 9.  He has submitted 
information on sarcoidosis in support of his claim from an 
Internet site.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, pulmonary problems, to 
include sarcoidosis.  He denied shortness of breath during a 
periodic examination in April 1989, as well as upon his 
September 2000 enlistment to the Army Reserves.  See reports 
of medical history.  Post-service medical evidence indicates 
that the veteran was diagnosed with active sarcoidosis in 
August 2001, after complaining of shortness of breath with 
moderate exertion.  See record from Gowani Medical 
Associates.  

Two private physicians have submitted statements in support 
of the veteran's claim.  Dr. Posgai reports that he has been 
caring for the veteran for approximately two years, and 
opines that it is as likely as not that his sarcoidosis may 
be associated with service.  Dr. K. Principe-Rodriguez 
reports that the veteran was diagnosed with pulmonary 
fibrosis secondary to sarcoidosis upon his return from 
Operation Desert Storm.  Dr. Principe-Rodriguez reviewed the 
veteran's past medical records and performed additional 
evaluations of the veteran, to include a CT scan of his chest 
and pulmonary function testing (PFT).  The veteran was 
diagnosed with moderate to severe pulmonary sarcoidosis with 
associated pulmonary fibrosis and granulomatous disease.  Dr. 
Principe-Rodriguez explained that sarcoidosis is a systemic 
disease which mostly involves the pulmonary parenchyma and 
lymph nodes.  The etiology of sarcoidosis remains unproven, 
but it should be considered that the disease is an autoimmune 
response to either biological agents or environmental 
pathogens (which is still a hypothesis).  Dr. Principe 
Rodriguez further indicated that he did not know of any 
reported case of sarcoidosis that could be associated with 
exposure to biological weapons.  He opined that taking into 
consideration that there is a time frame between exposure and 
the development of symptoms, there could be at least a 
possibility that this injury or worsening of the disease 
could be related to exposure during service.  Dr. Principe-
Rodriguez could not say with certainty that the veteran's 
sarcoidosis is definitely secondary to his exposure during 
service, but could also not totally exclude that it is 
unrelated to service, such that it would be unfair to deny 
benefits due to the degree of uncertainty as to the cause of 
the disability.  See June 2003 statements.  

The veteran underwent a VA C&P pulmonary tuberculosis and 
mycobacterial diseases examination in January 2005.  After an 
extensive medical history, physical examination, pulmonary 
function studies and a chest x-ray, the veteran was diagnosed 
with moderate to severe pulmonary sarcoidosis with 
significant air trapping and hyperinflation, increased 
residual volume, and decreased diffusion capacity of a severe 
degree.  The examiner reported that there was no evidence to 
suggest that sarcoidosis is secondary to chemical weapons 
exposure, although there has been a long-held belief that it 
may be related to an atypical type of macrobactierial or an 
atypical type of bacterial infection.  The examiner opined 
that it does not appear that the veteran's pulmonary 
sarcoidosis is secondary to service or that it became 
manifest within a 12 month period after his separation.  

The medical opinions of record do not support the veteran's 
claim for service connection.  See 38 C.F.R. § 3.102 (2006); 
see also Morris v. West, 13 Vet. App. 94, 97 (1999).  The 
opinions provided by Dr. Posgai and Dr. Principe-Rodriguez 
are not probative because neither establishes that the 
veteran's sarcoidosis is related to active service.  Dr. 
Posgai speculatively opines that the sarcoidosis may be 
associated with service, but does not provide a rationale for 
his opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) 
(the probative value of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion).  Dr. 
Principe-Rodriguez candidly stated that he could not say with 
certainty that the veteran's sarcoidosis is definitely 
secondary to his exposure during service.  As neither of 
these opinions provides definite support for the veteran's 
claim, and in light of the opinion provided by the VA 
examiner that there was no evidence to suggest a link between 
sarcoidosis and exposure to chemical weapons during service, 
service connection for sarcoidosis must be denied.  
The veteran also contends that his sleeping problems are 
related to his Persian Gulf War service.  Under legislation 
specific to Persian Gulf War veterans, service connection may 
be established for a qualifying chronic disability resulting 
from an undiagnosed illness that became manifest during 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more during a specific presumption period.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i) (2006).  

The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants presumptive service-connection.  38 
U.S.C.A. § 1117(a)(2) (West 2002) and 38 C.F.R. § 
3.317(a)(2)(i) (2006).

Service connection for a disability due to an undiagnosed 
illness requires that such disability, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  See 38 C.F.R. § 
3.317(a)(1)(ii) (2006).  There cannot be any affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) 
(2006).  If signs or symptoms have been attributed to a known 
clinical diagnosis, service connection may not be provided 
under the specific provisions pertaining to Persian Gulf 
veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b) (2006).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a six-month period of chronicity.  38 C.F.R. § 
3.317(a)(2)(3) (2006).

Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Theater of Operations during the 
Persian Gulf war and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(c) 
(2006).

As noted in the Introduction, the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  Therefore, he qualifies for consideration for 
presumptive service connection for disabilities resulting 
from undiagnosed illness or unexplained chronic multi-symptom 
illness.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, problems sleeping.  He 
denied frequent trouble sleeping during a periodic 
examination in April 1989, as well as upon his September 2000 
enlistment to the Army Reserves.  See reports of medical 
history.  The post-service medical evidence of record is also 
devoid of reference to sleeping problems.  An addendum to the 
January 2005 VA C&P pulmonary tuberculosis and mycobacterial 
diseases examination reports that the veteran has significant 
nocturnal cough, congestion and bronchospasm that awakens him 
on a nightly basis.  The veteran reported daytime fatigue and 
unsatisfactory night rest sleep.  The VA examiner opined that 
the veteran's severe bronchospasms are contributing to his 
nightly failure to attain good sleep; his sleep problems 
could not be blamed on military service, nor did it occur 
within a year of his discharge.  

Based on the opinion provided by the VA examiner, service 
connection for an undiagnosed illness primarily manifested by 
signs or symptoms involving sleep disturbances must be 
denied, as the veteran's problems sleeping have been 
attributed to nocturnal cough, congestion and bronchospasm.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appeal originates from a February 2002 rating decision 
that denied the veteran's claims for entitlement to service 
connection for a sleeping disorder, for pulmonary fibrosis 
secondary to sarcoidosis, and for spina bifida occulta S1 
with herniated nucleus pulposus L5-S1.  The issues were 
remanded in July 2004 to effect compliance with the duties to 
notify and assist; the issues were restyled as entitlement to 
service connection for an undiagnosed illness primarily 
manifested by signs or symptoms involving sleep disturbances, 
entitlement to service connection for residuals of 
sarcoidosis, to include pulmonary fibrosis, and entitlement 
to service connection for a low back disorder.  

Pursuant to the remand, the veteran was informed of the 
evidence necessary to substantiate his claims for service 
connection; that the RO would assist him in obtaining 
additional information and evidence; of the responsibilities 
on both his part and VA's in developing the claims; and of 
the need to provide any evidence in his possession pertinent 
to the claims.  See August 2004 letter.  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187.  The Board acknowledges that the veteran was not 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection.  There is 
no prejudice in proceeding with the issuance of a final 
decision, however, as the veteran's claims for service 
connection are being denied.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service and private treatment records 
have been obtained and he was afforded appropriate VA 
examinations in connection with his claims for service 
connection for a low back disorder and sarcoidosis.  Pursuant 
to the remand, the RO requested the veteran to provide 
information on any VA and non-VA health care providers who 
had examined or treated him for sleep disturbances, 
sarcoidosis, and respiratory and low back symptoms.  Although 
the veteran responded, he did not provide specific 
information about where he was receiving VA treatment, or for 
what disability, nor did he provide authorization for VA to 
obtain non-VA records, see August 2004 VA Forms 21-4138, and 
the record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an undiagnosed illness primarily 
manifested by signs or symptoms involving sleep disturbances 
is denied.  

Service connection for residuals of sarcoidosis, to include 
pulmonary fibrosis, is denied.

Service connection for a low back disorder is denied.  


REMAND

As much as the Board regrets delaying the adjudication of the 
veteran's other claims, it finds that further development is 
needed before a decision can be issued on their merits.  
Further development would ensure that the veteran's due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006), are met.  

The Board previously remanded the veteran's claim for 
entitlement to service connection for an undiagnosed illness 
primarily manifested by signs or symptoms involving the 
respiratory system (upper or lower) in pertinent part for the 
conduction of a pulmonary examination.  

The veteran underwent a VA C&P pulmonary examination in 
January 2005.  As part of the examination request, the 
examiner was asked to answer two questions regarding the 
veteran's pulmonary condition, and was also asked to 
acknowledge review of the veteran's claims folder.  It is 
unclear in reviewing the January 2005 VA pulmonary 
examination report whether the veteran's claims folder was 
available and/or reviewed.  In addition, although the 
examiner responded to the first question posed by the Board, 
there is no discussion regarding the second question.  More 
specifically, the examiner did not indicate whether it is at 
least as likely as not that the veteran has an undiagnosed 
illness primarily manifested by signs or symptoms involving 
the respiratory system (upper or lower) as a consequence of 
his service in the Persian Gulf War.  It is unclear whether 
the examiner did not provide any answer due to the diagnosis 
of moderate to severe pulmonary sarcoidosis with significant 
air trapping and hyperinflation, increased residual volume, 
and decreased diffusion capacity of a severe degree, or 
whether failing to provide an answer was an oversight on the 
part of the examiner.  As such, the Board finds that the RO 
should request a clarified opinion from the examiner who 
conducted the January 2005 pulmonary examination.  

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failing to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran the notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Return the claims file and a copy of 
this remand to the examiner who conducted 
the January 2005 pulmonary examination 
for a revised opinion regarding whether 
it is at least as likely as not that the 
veteran has an undiagnosed illness 
primarily manifested by signs or symptoms 
involving the respiratory system (upper 
or lower) as a consequence of his service 
in the Persian Gulf War.  The veteran's 
claims folder and a copy of this remand 
should be available to the examiner.  If 
the January 2005 VA examiner is not 
available, or if the requested opinion 
cannot be given without further 
examination of the veteran, such 
examination should be scheduled.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


